DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 37-41,43-52,54,56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (JP 2000204556, as cited on form PTO-1449, machine translation is attached and will be referred to) in view of Perani (EP 0736587, as cited on form PTO-1449), Ishikawa (JP10-231576, as cited on form PTO-1449, previously attached machine translation will be referred to), and Thibaut (FR 2961806 A1, as cited on form PTO-1449, previously attached machine translation will be referred to).

pouring, vertically, at a building site, a self-placing porous concrete and forming a porous concrete element (para. 0008,0009, the porous concrete), the porous concrete element comprising a vertical surface (as shown in the figures; noting that applicant defines “vertical” in his specification on page 4 as “the Earth’s gravity field, towards the centre of the Earth, more or less 20                        
                            °
                        
                    , advantageously more or less 10                        
                            °
                        
                    ); and 
applying by floating or spraying a seeded coating directly on the vertical surface of the porous concrete element, the seeded coating being favourable to develop plants, the seeded coating comprising a plant or a seed of a plant (para. 0008,0012, the coating mix of soil, seeds, fertilizer, etc. sprayed on the porous concrete).  
However, Koike is silent about the porous concrete element having a porosity of between 10 % and 40 % in a hardened state, wherein the self-placing porous concrete comprises per cubic metre of fresh concrete: 300 kg to 400 kg of a hydraulic binder and 80 litres to 110 litres of water, wherein a ratio between a weight of water and a weight of hydraulic binder is between 0.2 and 0.35: and 1050 kg to 2000 kg of aggregates having a diameter from 4 mm to 15 mm; and the seeded coating comprising cement. 
Ishikawa teaches a method for preparing an element of a green construction comprising the steps of: pouring, vertically, at the building site (para. 0001, JP576 explained the invention being used for dam, seawall, retaining wall, etc., all of which are considered vertical; para. 0020 teaches the panel being inclined at 65 degrees, which applicant defines “vertical” in his specification as “more or less 20 degrees, thus, JP576 meet that range to be classify as “vertical”; also, the paragraph stated that “the panel 
Perani teaches the step of applying a seeded coating comprising cement and seed onto a concrete structure (para. 0032,0044,0048,0058,0061,0064,0067,0068). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the seeded coating of Hoike comprising cement as taught by Perani in order to provide a binder to the seeded coating for hardening of the seeded coating.
Thibaut teaches in the same field of endeavor of porous concrete element as Hoike as modified by Ishikawa and Perani for outdoor slabs such as parking areas, low traffic areas, etc.  The porous concrete element of Thibaut comprises per cubic metre of fresh concrete: a hydraulic binder and water with their amounts as stated on pages 2 & 4. In addition, Thibaut teaches aggregates with diameter from 4 to 15 mm (pages 1-2, 
	The combination of Hoike as modified by Ishikawa, Perani, and Thibaut is silent about 300 kg to 400 kg of a hydraulic binder and 80 litres to 110 litres of water, the ratio between the weight of water and the weight of hydraulic binder being between 0.2 and 0.35; and - 1050 kg to 2000 kg of aggregates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 300 kg to 400 kg of a hydraulic binder and 80 litres to 110 litres of water, the ratio between the weight of water and the weight of hydraulic binder being between 0.2 and 0.35; and - 1050 kg to 2000 kg of aggregates in the method of Hoike as modified by Ishikawa, Perani, and Thibaut, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how strong and stable the user wishes the concrete element to be) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 38, Hoike as modified by Ishikawa, Perani, and Thibaut teaches the method according to claim 37, and further teaches spraying the seeded coating (see Hoike, such as para. 0058,0061) but not wherein the seeded coating is applied by floating, and wherein the floating comprises applying the seeded coating using a blade so as to penetrate pores the porous concret
For claim 39, Hoike as modified by Ishikawa, Perani, and Thibaut teaches the method according to claim 37, and further teaches wherein, prior to applying the seeded coating, the porous concrete element has a porosity of between 30 % and 35 % in the hardened state (see examples 1-4 of Ishikawa, since Ishikawa was relied on for the porosity).  
For claim 40, Hoike as modified by Ishikawa, Perani, and Thibaut teaches the method according to claim 37, but is silent about wherein the porous concrete element has a compressive strength after 28 days is at least 3 MPa.  

	For claim 41, Hoike as modified Ishikawa, Perani, and Thibaut teaches the method according to claim 37, but is silent about wherein the porous concrete element has a compressive strength after 28 days is between 3 MPa and 30 MPa.  
	In addition to the above, Thibaut teaches the porous concrete element has compressive strength of the porous concrete element after 28 days is between 3 MPa and 30 MPa (page 4, Thibaut stated from 3 to 15 MPa, which is in the range as claimed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the porous concrete element of Hoike as modified by Ishikawa, Perani, and Thibaut with a compressive strength of the porous concrete element after 28 days being between 3 MPa and 30 MPa as further taught by Thibaut in order to provide a stronger and stable concrete element to prevent easier cracking.  	
	For claim 43, Hoike as modified Ishikawa, Perani, and Thibaut teaches the method according to claim 37, and further teaches aggregates of which the diameter is from 2 mm to 32 mm (as relied on by Thibaut). However, Hoike as modified by 
	For claim 44, Hoike as modified by Ishikawa, Perani, and Thibaut teaches the method according to claim 37, and further teaches wherein the hydraulic binder comprises a cement based on Portland clinker as defined in the European standard EN 197-1 or a cement based on sulphoaluminate clinker, or a magnesia binder, or a calcium aluminate cement (page 3 of Thibaut since he was relied on for the hydraulic binder).  
	For claim 45, Hoike as modified by Ishikawa, Perani, and Thibaut teaches the method according to claim 37, and further teaches wherein the hydraulic binder further comprises a mineral addition having a D90 less than 200 pm, selected from pozzolanic materials, ground limestone, and mixtures thereof (page 3 of Thibaut since he was relied on for the hydraulic binder).  
	For claim 46, Hoike as modified by Ishikawa, Perani, and Thibaut teaches the method according to claim 45, but is silent about the mineral addition having a D90 less than 200 pm comprises a pozzolanic material, and wherein the pozzolanic material is 
	For claim 47, Hoike as modified by Ishikawa, Perani, and Thibaut teaches the method according to claim 37, but is silent about wherein the self-placing porous concrete further comprises a superplasticizer.  In addition to the above, Thibaut teaches on page 3, last paragraph, a superplasticizer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a superplasticizer in the method of Hoike as modified by Ishikawa, Perani, and Thibaut in order to reduce the water content of the concrete element so as to provide a stronger and more stable concrete element.
	For claim 48, Hoike as modified by Ishikawa, Perani, and Thibaut teaches the method according to claim 47, but is silent about wherein a dry content weight percentage of the superplasticizer varies from 0.05 % to 1.0 % compared to the weight of hydraulic binder.  In addition to the above, Thibaut teaches a dry content weight percentage of the superplasticizer varies compared to the weight of hydraulic binder (page 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a dry content weight percentage 
 	The combination of Hoike as modified by Ishikawa, Perani, and Thibaut did not specifically state the dry content weight percentage of the superplasticizer varies from 0.05 % to 1.0 % compared to the weight of hydraulic binder.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dry content weight percentage of the superplasticizer varies from 0.05 % to 1.0 % compared to the weight of hydraulic binder in the method of Hoike as modified by Ishikawa, Perani, and Thibaut, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (to assure that the right amount of superplasticizer is being used in relation to the hydraulic binder so as to provide a stronger and more stable concrete element) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	For claim 49, Hoike as modified by Ishikawa, Perani, and Thibaut teaches the method according to claim 37, but is silent about wherein the self-placing porous concrete further comprises a viscosity modifying agent and/or a yield stress modifying agent.  In addition to the above, Thibaut further teaches the porous concrete further comprises a viscosity modifying agent and/or a yield stress modifying agent (page 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a viscosity modifying agent and/or a yield stress 
	For claim 50, Hoike as modified by Ishikawa, Perani, and Thibaut teaches the method according to claim 37, but is silent about wherein the self-placing porous concrete comprises between 150 litres and 250 litres of a hydraulic binder grout and water per cubic metre of fresh concrete.  
In addition to the above, Thibaut further teaches a hydraulic binder grout and water with their amounts as stated on pages 2 & 4. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include hydraulic binder grout and water as further taught by Thibaut in the porous concrete element of Hoike as modified by Ishikawa, Perani, and Thibaut in order to provide a stronger and more stable concrete element. 
	The combination of Hoike as modified by Ishikawa, Perani, and Thibaut is silent about the porous concrete comprises between 150 litres and 250 litres of a hydraulic binder grout and water per cubic metre of fresh concrete.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the porous concrete comprises between 150 litres and 250 litres of a hydraulic binder grout and water per cubic metre of fresh concrete in the method of Hoike as modified by Ishikawa, Perani, and Thibaut, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how strong and 
For claim 51, Hoike as modified by Ishikawa, Perani, and Thibaut teaches the method according to claim 37, and further teaches wherein the seeded coating further comprises a nutritive support (para. 0008,0012 of Hoike, such as the fertilizer).  
For claim 52, Hoike as modified by Ishikawa, Perani, and Thibaut teaches the method according to claim 37, but is silent about providing a structural concrete layer on a surface of the porous concrete element opposite the vertical surface on which the seeded coating is applied.  
In addition to the above, Perani teaches the concrete element and the seeded coating being provided on existing structural concrete layer (para. 0064,0067, concrete structures, civil structures). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of providing a structural concrete layer as further taught by Perani on a surface of the porous concrete element opposite the vertical surface on which the seeded coating is applied in the method of Hoike as modified by Ishikawa, Perani, and Thibaut, depending on the user’s preference to apply the green construction on a concrete structure or the like for restoration or reconstruction or for further foundation support. 
For claim 54, Hoike as modified by Ishikawa, Perani, and Thibaut teaches the method according to claim 37, and further teaches integrating a water intake element into the element of a green construction (para. 0012 of Hoike, such as the granular water retention material, the fiber, the liquid water retaining material, etc.). 
. 
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Applicant argued the following:
 	The Examiner alleges that it "would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the seeded coating of Hoike (sic) comprising cement as taught by Perani in order to provide a binder to the seeded coating for hardening of the seeded coating." Office Action, page 4. Yet Applicant notes Perani simply appears to refer to examples of structures to which the sprayable mix is applied, such as concrete structures. Yet applying a seed coating to a concrete structure is already taught in the primary reference Koike. Therefore, the reasoning for providing a coating with a binder as provided in Perani to that of Koike appears to be only based on Applicant's own disclosure.

	The rejection did not state to apply a seed coating to a concrete structure as taught by Perani to modified Koike since “Yet applying a seed coating to a concrete structure is already taught in the primary reference Koike”. Clearly from the rejection, Perani was relied on for comprising cement in the seed coating and not the step of applying a seed coating to a concrete structure as interpreted by applicant.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
That is, even though arguably Thibaut was relied on for a known compressive strength range for porous concrete, just because Thibaut describes such features does not mean they can simply be "applied" to a self-placing porous concrete as claimed or as noted in the other references "regardless of self-placing or compacting or vibrating" as alleged in the Interview. Indeed, the use of a self-placing concrete that results in the claimed features (including the compression strength range) is part of the claimed invention.

 	As stated, the examiner did not rely on Thibaut for self-placing concrete. Hoike teaches “self-placing concrete”, thus, there is no need to rely on Thibaut for such as feature. Instead, Thibaut was relied on for a known compressive strength range for porous concrete. Compressive strength is a property of concrete that is a known parameter for consideration in any concrete building or forming method regardless of self-placing or compacting or vibrating. Just as well as properties such as porosity and strength of the concrete regardless of self-placing, compacting, leveling, vibrating, etc. Thibaut teaches in the same field of endeavor of porous concrete element as applicant and Hoike for outdoor slabs such as parking areas, low traffic areas, etc.  The porous concrete element of Thibaut has compressive strength of the porous concrete element after 28 days is at least 3 MPa (page 4, THIBAUT stated from 3 to 15 MPa, which is in the range as claimed). Thus, there is no reason why one of ordinary skill in the art would not rely on Thibaut’s teaching of compressive strength for porous concrete, especially in the range as claimed by applicant, in order to provide a stronger and stable concrete element to prevent easier cracking. 
	In addition, as stated by applicant “self-placing concrete is to mean very fluid concretes, which can be put in place and reach their target porosity under the effect of 
	Furthermore, the examiner stated that applicant defined "self-placing" in his specification "to mean according to the present invention very fluid concretes, which can be put in place and reach their target porosity under the effect of gravity alone, without it being necessary to vibrate the concrete during the implementation thereof", which Thibaut method of compaction is leveling or roll, and not vibration. Thus, even though NOT relied on, Thibaut does teach self-placing concrete based on the definition defined by applicant in his specification.  Applicant stated on page 10 of the remark filed 12/14/2021 that self-placing is not only about the vibration or not and that it has to do with mainly under the effect of gravity alone and that “Applicant notes that the as-filed specification also goes on to further disclose that "Self-placing concretes also have the property of leading after hardening to a homogenous final product, not having undergone segregation”, which Thibaut still does not teach any segregation. Using a level as defined in Thibaut is very conventional and does not segregate the concrete. It is merely leveling to have a flat surface or a desire surface of the concrete. How would one of ordinary achieve to create a greening wall without shaping or leveling the concrete? This is very conventional in any concrete structure and one could say that it is mandatory step in any concrete structure building. Again, although Thibaut was NOT relied on self-placing concrete, it is believed that he teaches self-placing concrete that is 
As such, per MPEP 2111 ( quoted above), the definition of "self placing" concrete by those skilled in the art should not be ignored and simply reduced to a reasoning that if a reference (in this case, Thibaut) does not include vibration and still includes compaction, then its concrete must or could be "self placing." Such a conclusion would be improper because this reasoning fails to be "consistent with the ordinary and customary meaning of the term" and/or "consistent with the interpretation that those skilled in the art would reach." MPEP 2111.01.

 	Again, Thibaut was not relied on for self-placing concrete, thus, it is unclear as to why applicant repeatedly argue this and not Hoike, the main reference. The examiner has explained in the above in regard to this repeated argument of Thibaut not teaching self-placing concrete, thus, please see above. 
Moreover, the allegation that Thibaut does not use vibration and thus could be considered a "self-placing" concrete completely ignores the definition of "self-placing" including "under the effect of gravity alone" and teachings of Thibaut that compaction is required to provide its parameters. That is, while Thibaut may
arguably generally discuss that "compressive strength of the porous concrete element after 28 days is at least 3 MPa" as alleged by the Examiner, such features are only obtained after use of a tool, i.e., after compaction by a tool.

	Again, Thibaut was not relied on for self-placing concrete, thus, it is unclear as to why applicant repeatedly argue this and not Hoike, the main reference. The examiner has explained in the above in regard to this repeated argument of Thibaut not teaching self-placing concrete, thus, please see above.  Reiterating the point regard using a level, using a level does not mean that the concrete is no longer considered “self-placing concrete”. A level is usually, if not mandatory, used in concrete forming for a structure, thus, Thibaut uses a level to level off the surface, which does not disqualify his concrete as non-self-placing. Applicant clearly uses a level also because page 25 of 
  	In addition, as stated, the examiner is NOT using the concrete as taught in Thibaut and replacing the concrete of Hoike. What is being relied on for Thibaut is a consideration of the compressive strength parameter in concrete experimentation because considering the compressive strength parameter is very important for stability in the concrete, just like other factors such as porosity, water content, curing time, etc. for safety reason. The rejection clearly said “It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the porous concrete element of Hoike as modified by Ishikawa and Perani with a compressive strength of the porous concrete element after 28 days being at least 3 MPa as taught by Thibaut in order to provide a stronger and stable concrete element to prevent easier cracking” (emphasis on the underlined). 
 	Instead, as understood by the definition of "self placing" known by those of skill in the art (discussed in detail above), the claimed features are obtained without use of a tool and without vibration and under gravity alone. Thibaut requires a tool for compaction in order to obtain its parameters and does not relate to a self-placing concrete as understood by those skilled in the art. Again, Thibaut clearly teaches compaction of its permeable concrete by any type of tool to obtain its compression strength. One having ordinary skill in the art would understand that the use of a tool for levelling off - as noted on page 25 by the examiner - does not, would not, and could not result in the claimed features. Indeed, the claimed features are obtained by use of the claimed self placing porous concrete. As Thibault isn't a self-placing concrete, modifying the composition of Koike in view of Ishikawa and Perani, with the composition of Thibault would not result in all the elements of amended claim 37.

 	Again, Thibaut was not relied on for self-placing concrete, thus, it is unclear as to why applicant repeatedly argue this and not Hoike, the main reference. The examiner 
As noted in the Examiner's Interview Summary, Attorney's representatives provided several reasons regarding the improper combination during the Interview. Neither Koike nor Ishikawa include any teachings as to the compressive strength or stability of the cement compositions taught therein. If the skilled person cannot assess the initial compressive strength/stability of the compositions of Koike and/or Ishikawa, it cannot be said that modifying these compositions with the composition of Thibaut improves or increases the compressive strength/stability.  Yet, as argued above, there is no reason to modify or combine the cited prior art as Koike and Ishikawa are clearly both silent with regards to strength, composition of the concretes, and the other claimed features.

	Applicant’s arguments during the time of the interview and in the current remark filed 12/14/2021 remain non-persuasive. As stated, Koike is the main reference and applicant has not argue that Hoike does not teach self-placing porous concrete. Applicant repeatedly argued Thibaut for not teaching self-placing concrete while the examiner repeatedly point out during the interview and in the Office action that Thibaut was not relied on for self-placing concrete. Again, Thibaut was relied on for a consideration of the compressive strength parameter in concrete experimentation because considering the compressive strength parameter is very important for stability in the concrete, just like other factors such as porosity, water content, curing time, etc. for safety reason. 
 	Likewise, Ishikawa was relied on for known range experimentation for porosity of between 10 % and 40 % when hardened, thus, one of ordinary skill in the art would rely on the teaching of Ishikawa and apply it to Hoike to consider this porosity percentage, 
depending on the degree of root anchorage and seed distribution the user wishes to have for the greenery coverage area.
	Similarly, Perani was relied on for using cement together with seeds in a seeded coating, thus, one of ordinary skill in the art would rely on the teaching of Perani and apply it to Hoike in order to provide a binder to the seeded coating for hardening of the seeded coating.
The Examiner's allegation that the teachings are implied, common sense, and that one of ordinary skill in the art would deduce that the modification provides the alleged advantages (stronger concrete) as noted in the Summary is not "a convincing line of reasoning based on established scientific principles or legal precedent," and that "would have been produced by their combination" as required per MPEP 2144.11. Thibaut is directed to making a slab that is different
from that of Koike and Ishikawa and is not directed to self-placing concrete. As such, for the reasons noted above, it appears that - at best - the Examiner is
impermissibly using hindsight in an attempt to piecemeal references together to come up with the features of Applicant's claims. Such is improper.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In regard to applicant’s comment of “The Examiner's allegation that the teachings are implied, common sense, and that one of ordinary skill in the art would deduce that the modification provides the alleged advantages (stronger concrete)”, one of ordinary skill in the art can provide his/her own rationale based on the teachings of the prior art when the prior art does not word-for-word state the rationale. Noting the bolded and underlined below.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. 
"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
  	Based on the teachings of Hoike, Ishikawa, Perani and Thibaut, one of ordinary skill in the art can conclude that the teachings of these prior arts are implied, common sense, and that one of ordinary skill in the art would deduce that the modification is proper. 
Nothing in Koike (nor Ishikawa) teaches or suggests that their concretes have or could be altered to contain the claims amounts of hydraulic binder, water, and ratios, as claimed. Therefore, the combination falls short of establishing either factor of Vaeck: (1) the prior art provides no suggestion to the skilled artisan to make the substitution; and (2) the prior art provides no reasonable expectation of success in making the substitution. See Vaeck, 94 7 F .2d at 493.

	As stated in the above, the claimed amounts are either known as taught by the prior art or conventional consideration in concrete structure to determine these amounts based on routine testing and general experimental conditions, depending on how strong and stable the user wishes the concrete element to be and the type of terrain and plants grown. Thus, it is nothing new of a parameter or amount in the art for consideration. As 
	In addition, the ranges and amounts as claimed by applicant are merely routine testing and experimentation because applicant has not proven that the result in unexpected compare to the prior art or in the field of endeavor. While the results are listed in the specification, throughout the specification, applicant stated that these ranges are “preferably” because there is nothing unexpected about the ranges and these ranges are influence by various paraments such as the type of plants, the condition of the terrain or where the sprayable concrete is to be laid, etc.
Respectfully, the Examiner appears to have mischaracterized the teachings of Perani. The Examiner alleges on page 6 that "Perani teaches the concrete element and the seeded coating being provided on existing structural concrete layer (para. 0065, 0068)." Perani teaches applying a sprayable mix directly onto a degraded surface. See e.g., Perani at col. 2, lines 13-32 (or iJ[0014]-[0018]). Paragraphs [0064]-[0068] (i.e., col. 7, lines 20-43 of Perani) merely provide examples of structures to which the sprayable mix is applied, such as concrete
structures (i][0067]). Since applying a seed coating to a concrete structure is already taught in Hoike, there is no additional teaching that would motivate one skilled in the art to alter the porous concrete element and seeded coating of Hoike and to provide a further concrete structure as necessary to teach all the elements of claim 52.

	Unfortunately, Hoike did not specifically state to spray his concrete on a structural concrete layer. Para. 0002 of Hoike stated only a slope, riverbed, a slope that soil does not flow out, natural landscape, etc. Thus, one cannot assume that Hoike teaches a structural concrete layer, even though the items listed could be an existing concrete layer. Since Perani teaches similar sprayable concrete that is sprayed on 
	Perani clearly teaches in para. 0064,0067 spraying on concrete and/or civil structures.  However, if applicant is stating that Hoike teaches this, that is even better than having to rely on Perani. Thus, the claimed limitation is already taught in Hoike, which, then claim 52 is not patentable since Hoike teaches the claimed limitation. 
Applicant respectfully disagrees with the Examiner's assertion and placement of a concrete element of Hoike (with seeding sprayed thereon) on top of another concrete layer of Perani. Perani is directed to applying a semifluid mix on degraded surfaces "in order to create and/or restore a layer of vegetation that is missing or insufficient due to artificial or natural causes." See Perani, col. 1, lines 5-11, col. 2, lines 9-12, and col. 7, lines 44-48. Accordingly, the Examiner's suggestion during the Interview and in the Summary to place "Perani's structural
concrete layer [as] the foundation or bottom layer ... and the other elements [i.e., Hoike's porous concrete element and then the seeded coating sprayed on the concrete element] on top [of Perani]" (emphasis added) would clearly prohibit Perani from meeting its intended purpose of restoring a plant layer/vegetation. Placement of Hoike's concrete element onto Perani's concrete element would clearly inhibit or stop growth in Perani's semifluid mix.

	The claimed limitation calls for “providing a structural concrete layer on a surface of the porous concrete element opposite the vertical surface on which the seeded coating is applied”, which means the structural concrete layer is a foundation layer or support layer to that of the porous concrete element. Perani teaches an existing or structural concrete layer (para. 0064,0067) to support the porous concrete element with 
Moreover, there is no reason to add another concrete layer below that of Hoike. Adding a further concrete structure on a side of the porous concrete structure would frustrate the purpose of vegetation concrete foundation of Hoike. Koike teaches that its porous concrete is disposed directly onto soil. As explained with reference to FIGS. 4a and 4b, the seeds applied to the vegetation concrete base 10 produce a plant "that has grown in the vegetation concrete base 10 extends the rhizome from the hardened body 2 of porous concrete into the soil on the slope 11 to form a reliable rooting." Hoike, ,i [0017]. The root growth is illustrated in FIGS. 4a and b (copied previously).

	The claimed limitation calls for “providing a structural concrete layer on a surface of the porous concrete element opposite the vertical surface on which the seeded coating is applied”, which means the structural concrete layer is a foundation layer or support layer to that of the porous concrete element. Perani teaches an existing or structural concrete layer (para. 0064,0067) to support the porous concrete element with seed coating mix. As stated in the above, Hoike did not specifically state to spray his concrete on a structural concrete layer or a concrete foundation layer.  Thus, one ordinary skill in the art would include the step of step of providing a structural concrete layer as further taught by Perani on a surface of the porous concrete element opposite the vertical surface on which the seeded coating is applied in the method of Hoike as 
	In addition, fig. 7 of Hoike shows that the method can be in a container so it is that critical to have the roots be exposed to soil as stated by applicant. By applying the method of Hoike to an existing concrete structure, the roots can still grow and thrive because Perani is doing this so his plants can still grow. Moreover, roots can penetrate through concrete as we all know as seen on sidewalks or walls, etc., thus, by having the method of Hoike be on another concrete structure as taught by Perani does not hinder grass roots to grow because the roots will still grow in the porous concrete element. 
As Koike is directed to the purpose of stabilizing and protecting the surface of a regulating pond on a slope, a riverbed, or a slope so that the soil does not flow out or is not scoured by rainwater or running water, one skilled in the art would not be motivated to add a further concrete structure on a side opposite to which seeds are provided on the porous concrete body (as required by claim 52), because this would hinder the growth of the roots into soil, which forms a stable vegetation on the soil. Accordingly, Applicant submits that the alleged combination would also not be made at least because adding another concrete layer below the assembly of Hoike would result in Hoike failing to meet its intended purpose as stated in the aforementioned paragraphs and ,-i,i [0019]-[0021].

	Please see the examiner’s comments above, for the argument is repeated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643